License Agreement

 

THIS LICENSE AGREEMENT (this “Agreement”), made and entered into this 23 day of
August, 2017, is by and between MASSROOTS, INC., a Delaware corporation,
(“MassRoots”) and REGS TECHNOLOGY, LLC, a Colorado limited lability company
(“Company”). MassRoots and Company may also be referred to in this Agreement
individually as a “Party” or collectively as the “Parties”.

 

WHEREAS, MassRoots, CannaRegs, Inc. (“CannaRegs”), MassRoots Legal Technology,
Inc. (“MLT”) and the Stockholder Representative (“SR”) are all parties to that
certain Agreement and Plan of Merger, dated August 23, 2017, providing for,
among other things, the acquisition of all of the issued and outstanding shares
of common stock of CannaRegs by MassRoots (the “Merger”), on the terms and
conditions as specified therein, a copy of which is attached hereto as Exhibit A
(the “Merger Agreement”);

 

WHEREAS, upon the closing of the Merger, MassRoots shall own all of the
CannaRegs Intellectual Property (as defined below);

 

WHEREAS, the CannaRegs Intellectual Property consists of, in part, the CannaRegs
Cannabis Intellectual Property (as defined below) and the CannaRegs Non-Cannabis
Intellectual Property (as defined below); and

 

WHEREAS, Company desires to license from MassRoots and MassRoots desires to
license to Company, the CannaRegs Non-Cannabis Intellectual Property (as defined
below) on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants, agreements and conditions contained herein, the parties hereto agree
as follows:

 

1.Definitions. As used herein, the following terms have the following designated
meaning:

 



 1 

 

“Affiliate” means with respect to a specified person or entity, any other person
or entity which controls, is controlled by, or is under common control with the
specified person or entity.

 

“CannaRegs Cannabis Intellectual Property” means all CannaRegs Intellectual
Property that solely relates to the cannabis industry, including data and
information regarding the cannabis industry.

 

“CannaRegs Non-Cannabis Intellectual Property” means all CannaRegs Intellectual
Property that does not solely relate to the cannabis industry, including the
source code and platform held by CannaRegs immediately prior to the Merger.

“CannaRegs Intellectual Property” means all Company Intellectual Property, and
any and all relating Intellectual Property thereafter conceived, derived,
developed or put into practice by Company or Parent.

“Territory” means the world.

 

2.License Grant.

 

MassRoots hereby grants to Company, on the terms and conditions of this
Agreement, an exclusive, irrevocable, perpetual, sublicensable, royalty-free
license (the “License”) to the CannaRegs Non-Cannabis Intellectual Property
(except as expressly provided in Section 6) in the Territory for any lawful
purpose; provided that Company may not use the CannaRegs Non-Cannabis
Intellectual Property in connection with the cannabis industry. Notwithstanding
the foregoing, the Parties acknowledge and agree that MassRoots shall use the
CannaRegs Non-Cannabis Intellectual Property solely in connection with the
cannabis industry. Except for the License, all intellectual property rights in
and to the CannaRegs Non-Cannabis Intellectual Property shall remain the
property of MassRoots, exclusively. Company shall have no rights, title or
interest in or to the CannaRegs Non-Cannabis Intellectual Property except as
expressly set forth in this Agreement.

 

3.Term.

 

The term of this Agreement shall commence on the date of this Agreement and
continue in perpetuity subject to the terms and conditions contained in this
Agreement.

 

4.       Relationship of the Parties.

 

Company shall act as an independent contractor in the performance of this
Agreement, and shall not act as agent for or partner of MassRoots without the
consent of MassRoots. Nothing in this Agreement shall be deemed to constitute,
create, give effect to or otherwise recognize a joint venture, partnership, or
formal business entity of any kind, and the rights and obligations of the
Parties shall be limited to those expressly set forth herein. Nothing contained
in this Agreement shall be construed as providing for the sharing of profits or
losses arising out of the efforts of either or both Parties.

 



 2 

 

This Agreement has been entered into solely for the benefit of the Parties and
is not intended to create any legal, equitable, or beneficial interest in any
third party, or to vest in any third party, any interest with respect to the
enforcement or performance of this Agreement. The Parties agree that no third
party has any legal interest in this Agreement, or in any dispute arising
hereunder, and that no third party is a necessary or indispensable party to any
action or proceeding for the resolution of such disputes. The Parties further
agree not to assert in any such proceeding that any third party is necessary or
indispensable to such proceeding or to a determination of the relief to be
granted therein.

 

5.       Confidentiality.

 

Company shall maintain the confidentiality of the CannaRegs Non-Cannabis
Intellectual Property and other information which Company receives from
MassRoots, including any information regarding the CannaRegs Intellectual
Property, pursuant to this Agreement or otherwise to the same extent that
Company would maintain the confidentiality of its own similar information. The
foregoing shall not restrict Company’s ability to disclose the CannaRegs
Non-Cannabis Intellectual Property to third parties contracted by Company to
utilize the CannaRegs Non-Cannabis Intellectual Property provided that Company
ensures that such third party is obligated to maintain the confidentiality of
the CannaRegs Non-Cannabis Intellectual Property to the same extent as Company
is obligated as provided herein. Company shall also protect the CannaRegs
Non-Cannabis Intellectual Property through instructions to its employees, access
limitations, and the like, no less securely than if it were Company’s own
intellectual property, if any. Company shall not use the CannaRegs Non-Cannabis
Intellectual Property except to the extent permitted hereunder. No CannaRegs
Non-Cannabis Intellectual Property shall be transferred, reproduced or used in
any way, other than as expressly permitted by this Agreement.

 



6.       Infringement

 

Company will defend, at its own expense, any action against MassRoots based on a
claim that the CannaRegs Non-Cannabis Intellectual Property infringes a United
States or foreign patent, or United States or foreign copyright or involves
misappropriation of a trade secret to the extent that such claim relates to
Company’s usage of the CannaRegs Non-Cannabis Intellectual Property. Company
will pay such damages or costs as are finally awarded against MassRoots for such
infringement or misappropriation provided that MassRoots gives Company: (a)
prompt written notice of any such action and of all prior related claims; (b)
sole control of the defense and settlement of such action; and (c) full
cooperation (at Company’s expense) in any defense or settlement. Company shall
not be liable for any fees, costs or damages incurred without such prior written
notice, control and cooperation and/or that do not relate to Company’s usage of
the CannaRegs Non-Cannabis Intellectual Property.

 

Should any CannaRegs Non-Cannabis Intellectual Property become, or in Company's
opinion be likely to become, the subject of a claim of infringement or trade
secret misappropriation as set forth herein, Company shall, at its option and
expense either: (a) obtain for itself the right to continue using the CannaRegs
Non-Cannabis Intellectual Property; (b) replace or modify the CannaRegs
Non-Cannabis Intellectual Property so its use becomes non-infringing or
otherwise lawful; or (c) discontinue using the infringing portion of the
CannaRegs Non-Cannabis Intellectual Property.

 



 3 

 

MassRoots shall have no liability for any claim of infringement of a patent,
copyright or other intellectual property right or trade secret misappropriation,
based on the use of the CannaRegs Non-Cannabis Intellectual Property under this
Agreement to the extent that the CannaRegs Non-Cannabis Intellectual Property is
held by CannaRegs immediately prior to the Merger.

 

This Section 6 states Company’s exclusive remedy and MassRoots’ sole liability
for the CannaRegs Non-Cannabis Intellectual Property, that is held by CannaRegs
immediately prior to the Merger, infringing on the intellectual property rights
of third parties or constituting a misappropriation of the trade secrets of
third parties.

 

7.       Injunctive Relief.

 

Company acknowledges that monetary damages may be an insufficient remedy for
damages resulting from the unauthorized use of the CannaRegs Non-Cannabis
Intellectual Property and that MassRoots shall be entitled, without waiving or
limiting any other rights or remedies, to obtain such injunctive or other
equitable relief as may be deemed appropriate by a court of competent
jurisdiction. Nothing herein shall be construed as prohibiting or limiting
MassRoots from pursuing any other available remedy for unauthorized use or
disclosure or for breach or threatened breach of this Agreement.

 

8.         Indemnity

 

Except to the extent caused by MassRoots, Company shall fully indemnify and hold
harmless MassRoots from and against any and all claims, damages, demands, suits,
actions, judgments, liabilities, defaults, or costs and expenses, including
court costs and reasonable fees of outside counsel, arising from or related to
claims made against MassRoots or as a result of (a) any damage or injury to a
third party which is caused by the use of CannaRegs Non-Cannabis Intellectual
Property in any manner by Company; or (b) any and all expenses, liability, and
loss of any kind arising out of claims, suits, or actions alleging infringement,
misuse, or misappropriation of third party intellectual property by the use of
the CannaRegs Non-Cannabis Intellectual Property, that is held by CannaRegs
immediately prior to the Merger, in any manner by Company.

 

In no event shall the MassRoots be liable to Company or any third party for any
special, punitive, exemplary, indirect, incidental or consequential damages
(including, without limitation, loss of goodwill, loss of profits or revenues,
loss of use and business interruption) that are claimed to be incurred by
Company or any third party whether such claim arises under contract, tort(
including strict liability), indemnity or other theory or law, even if MassRoots
has been advised of the possibility of such damages.

 



 4 

 

9.       Insurance

 

Prior to sublicensing the CannaRegs Non-Cannabis Intellectual Property to any
third party, Company shall, at its sole cost and expense, procure and maintain
commercial general liability insurance in amounts not less than $250,000 per
incident and $1,000,000 annual aggregate, and Company shall use reasonable
efforts to have MassRoots named as additional insured. Such commercial general
liability insurance shall provide (i) product liability coverage; (ii) broad
form contractual liability coverage for Company’s indemnification under this
Agreement; and (iii) coverage for litigation costs. The minimum amounts of
insurance coverage required shall not be construed to create a limit of
Company’s liability with respect to its indemnification under this Agreement.

 

Company shall provide MassRoots with written evidence of such insurance upon
MassRoots’ request. Company shall provide MassRoots with written notice of at
least fifteen (15) days prior to the cancellation, non-renewal or material
change in such insurance.

 

Company shall maintain such commercial general liability insurance beyond the
expiration or termination of this Agreement during (i) the period that any
CannaRegs Non-Cannabis Intellectual Property sold or serviced pursuant to this
Agreement is being commercial distributed or sold by Company or agent of
Company; and (ii) the three (3) year period immediately after such period.

 

10.        Default and Termination

 

The Parties may terminate this Agreement by mutual consent in writing.

 

MassRoots may, by written notice to Company, terminate this Agreement if any of
the following events occur:

 

(i) any breach of any material term or obligation of this Agreement if not
remedied within thirty (30) days after Company receives written notice of such
breach, provided that this time will be extended to the extent Company has made
a good faith effort to resolve any such breach; or

 

(ii) Company is sold and its successor is unwilling to assume Company’s
obligation under this Agreement, or refuses to enter into an assumption of
obligations agreement or similar agreement; or

 

(iv) Company has either voluntarily or involuntarily had a proceeding commenced
under any of the provisions of the Federal Bankruptcy Act or had a trustee or
receiver of appointed by any court over a substantial portion of Company’s
assets and any such proceeding is not terminated on or within sixty (60) days;
or ceases doing business as a going concern.

 



 5 

 

Company’s right to use the CannaRegs Non-Cannabis Intellectual Property shall
cease upon termination under this section without further action. Within fifteen
(15) days of such termination, Company shall return to MassRoots the CannaRegs
Non-Cannabis Intellectual Property, including the original and all copies,
together with a certification by a duly authorized representative of Company
that all copies not returned have been destroyed.

 

Termination shall be in addition to, and not a waiver of, any remedy available
to either Party at law, equity or under this Agreement.

 

Notwithstanding the foregoing, the provisions of Section 4 (Relationship of the
Parties), 5 (Confidentiality), 6 (Infringement), 8 (Indemnity), 9 (Insurance),
and 13 (Governing Law and Language) shall survive any termination.

 

11.       Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement may not be assigned by Company
without the written consent of MassRoots, which shall not be unreasonably
withheld, conditioned or delayed, other than to an Affiliate of Company with
written notice to MassRoots and provided such Affiliate expressly assumes the
obligations of Company hereunder.

 

12.       Entire Agreement and Counterparts.

 

This Agreement is a complete and exclusive statement of the terms of the
agreement between the Parties with respect to the subject matter hereof and may
not be changed, terminated or modified or waived except by an instrument in
writing executed by both Parties. This Agreement may be executed in
counterparts, each of which shall be considered an original, but all of which
together shall constitute the same instrument. No waiver by MassRoots or Company
of any breach of or default under this Agreement shall constitute a waiver of
any subsequent breach or default.

 

13.       Governing Law and Language

 

Regardless of its place of negotiation, execution, or performance, this
Agreement shall be enforced and interpreted in accordance with the laws of the
State of Delware, without regard to that state’s choice of law statutes and
provisions, as well as in accordance with applicable federal procurement law as
enunciated in decisions of administrative boards and the federal courts.

 



 6 

 

14.       Dispute Resolution

 

Any claim for the threatened, alleged, or actual breach of this Agreement by
either Party (a “Dispute”), which cannot otherwise be resolved after good faith
negotiations by the Parties, shall first be referred for resolution to the
Parties’ respective executive management in writing.

 

If the Parties' executive management are unable to resolve the claim,
controversy or other matter within thirty (30) calendar days of such referral
including after due consideration of available alternate dispute resolution
methods, then either Party may file suit in a court of competent jurisdiction.

 

Notwithstanding the above, either Party may immediately seek injunctive relief
in a court of competent jurisdiction against improper use, disclosure, or
threatened improper use or disclosure of Intellectual Property.

 

15.       Publicity and News Releases

 

Except as otherwise required by law or regulation, no news release, public
announcement, advertisement or publicity concerning this Agreement, any
proposals, sales brochures, advertising, promotional material, resulting
contracts, or subcontracts to be carried out hereunder, shall be released by
either Party without the prior written approval of the other Party. Such
approval shall not be unreasonably withheld.

 

16.       Option to Purchase. On or within one hundred twenty (120) days
following an Option Event (the “Option Period”), Company may elect to purchase
and acquire the CannaRegs Non-Cannabis Intellectual Property for the sum of
$50,000 (the “Option”) by providing written notice to MassRoots of its election
to exercise the Option (the “Option Notice”). The closing in connection with the
exercise of the Option shall occur on or within fifteen (15) days following the
date of the Option Notice. At Closing, MassRoots shall assign and transfer
ownership of the CannaRegs Non-Cannabis Intellectual Property to Company
pursuant to a customary assignment to be negotiated by the Parties in good
faith. “Option Event” means MassRoots has either voluntarily or involuntarily
had a proceeding commenced under any of the provisions of the Federal Bankruptcy
Act or had a trustee or receiver of appointed by any court over a substantial
portion of MassRoot’s assets and any such proceeding is not terminated on or
within sixty (60) days; or ceases doing business as a going concern.

 

17.       Notices.

 

Any notice or other communication given under this Agreement shall be in writing
and shall be (i) delivered personally; (ii) sent by documented overnight
delivery service; (iii) sent by facsimile transmission, provided that evidence
of successful transmission is received by the sender; or (iv) sent by first
class mail, postage prepaid. Such notice shall be deemed to have been duly given
(i) on the date of delivery, if delivered personally; (ii) on the business day
after dispatch by documented overnight delivery service, if sent in such manner;
(iii) on the date of facsimile transmission, if so transmitted; or (iv) on the
fifth business day after sent by first class mail, postage prepaid, if sent in
such manner. Notices or other communications shall be directed to the following
addresses:

 7 

 



 

Notices to MassRoots:

 

MassRoots, Inc.

1624 Market Street, Suite 201

Denver, CO 80202

Attention: Isaac Dietrich, CEO

 

Notices to Company:

 

Regs Technology, LLC

1776 Race St., 109

Denver, CO 80206

Attention: Amanda Ostrowitz, Manager

 

Either party may, by notice given in accordance with Section 16, specify a new
address for notices under this Agreement.







 

IN WITNESS WHEREOF, the parties hereto have caused this License Agreement to be
duly executed by their respective officers, thereunto duly authorized, as of the
date and year first above written.

 

 

   

MASSROOTS, INC.

 

 

 

By:_____________________________________

Name: Isaac Dietrich

Title: Chief Executive Officer

REGS TECHNOLOGY LLC

 

 

 

By:_____________________________________

Name: Amanda Ostrowitz

Title: Officer

   

 



 8 

 





 

 

EXHIBIT A

(MERGER AGREEMENT)

 

See attachment.



 



 9 

